                                     Case 3:20-cv-07760-WHA Document 117 Filed 05/13/21 Page 1 of 29




                               1 Eugene Y. Mar (State Bar No. 227071)
                                 emar@fbm.com
                               2 Winston Liaw (State Bar No. 273899)
                                 wliaw@fbm.com
                               3 Sushila Chanana (State Bar No. 254100)
                                 schanana@fbm.com
                               4 Elizabeth M. Toledo (State Bar No. 312652)
                                 ltoledo@fbm.com
                               5 Ashleigh Nickerson (State Bar No. 331056)
                                 anickerson@fbm.com
                               6 Farella Braun + Martel LLP
                                 235 Montgomery Street, 17th Floor
                               7 San Francisco, California 94104
                                 Telephone: (415) 954-4400
                               8 Facsimile: (415) 954-4480

                               9 Attorneys for Defendant Adobe Inc.
                            10
                                                                UNITED STATES DISTRICT COURT
                            11
                                                               NORTHERN DISTRICT OF CALIFORNIA
                            12
                                                                    SAN FRANCISCO DIVISION
                            13

                            14 SYNKLOUD TECHNOLOGIES, LLC,                     Case No. 3:20-cv-07760 WHA
                            15                    Plaintiff,                   DEFENDANT ADOBE INC.’S MOTION
                                                                               FOR SUMMARY JUDGMENT
                            16             vs.                                 REGARDING CLAIM 10 OF U.S.
                                                                               PATENT NO. 8,868,690
                            17 ADOBE INC.,
                                                                               The Hon. William H. Alsup
                            18                    Defendant.                   Date: June 24, 2021
                                                                               Time: 8:00 am
                            19                                                 Courtroom: 12
                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S MOTION FOR SUMMARY                                          38027\14015040
         (415) 954-4400
                                    JUDGMENT - Case No. 3:20-cv-07760 WHA
                                     Case 3:20-cv-07760-WHA Document 117 Filed 05/13/21 Page 2 of 29




                               1                               NOTICE OF MOTION AND MOTION

                               2           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                               3           PLEASE TAKE NOTICE THAT, pursuant to the Court’s Patent Showdown Scheduling

                               4 Order (Dkt. 79), on June 24, 2021, at 8:00 a.m., or as soon thereafter as the matter may be heard,

                               5 in Courtroom 12, 19th Floor, of the San Francisco Courthouse, 450 Golden Gate Avenue, San

                               6 Francisco, California 94102, before the Honorable William Alsup, Defendant Adobe Inc.

                               7 (“Adobe”) will and hereby does move for an order granting summary judgment on the following

                               8 grounds: (i) Adobe does not infringe claim 10 of U.S. Patent No. 8,868,690 (the “’690 Patent”)

                               9 because the accused products do not meet the limitation “storage space of a predefined capacity
                            10 allocated to a wireless device”; (ii) if the limitation “storage space of a predefined capacity

                            11 allocated to a wireless device” is construed to cover allocation to a user, then claim 10 of the ’690

                            12 Patent is invalid under 35 U.S.C. § 102 in view of Patent No. 8,117,644 (“Chaganti”), and (iii)

                            13 claim 10 of the ’690 Patent is invalid under 35 U.S.C. § 101. This motion is based on this Notice

                            14 of Motion; the memorandum of points and authorities below; the Declarations of Ulaganathan

                            15 Sriramulu, Akshay Madan, Jon Weissman, Ph.D., and Eugene Mar attached hereto; all documents

                            16 in this Court’s file; and such other written or oral arguments as may be presented at or before the

                            17 time this motion is heard by the Court.

                            18                               STATEMENT OF RELIEF REQUESTED

                            19             Adobe seeks an order granting summary judgment that Adobe does not infringe claim 10
                            20 of the ’690 Patent, that in the alternative claim 10 of the ’690 Patent is invalid under 35 U.S.C. §

                            21 102 in view of Chaganti, and that claim 10 of the ’690 Patent is invalid under 35 U.S.C. § 101.

                            22                             STATEMENT OF ISSUES TO BE DECIDED

                            23             1.     Whether Adobe is entitled to summary judgment that Adobe does not infringe

                            24 claim 10 of the ’690 Patent with respect to the accused products.

                            25             2.     Whether, in the alternative, Adobe is entitled to summary judgment that claim 10 of

                            26 the ’690 Patent is invalid under 35 U.S.C. § 102 in view of Chaganti.

                            27             3.     Whether Adobe is entitled to summary judgment that claim 10 of the ’690 Patent is

                            28 invalid under 35 U.S.C. § 101.
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S MOTION FOR SUMMARY                 ii                                      38027\14015040
         (415) 954-4400
                                    JUDGMENT - Case No. 3:20-cv-07760 WHA
                                     Case 3:20-cv-07760-WHA Document 117 Filed 05/13/21 Page 3 of 29




                               1                                                   TABLE OF CONTENTS

                               2                                                                                                                                  Page

                             3 MEMORANDUM OF POINTS AND AUTHORITIES ...................................................................1
                               I.   INTRODUCTION ..................................................................................................................1
                             4
                               II.  STATEMENT OF RELEVANT FACTS ..............................................................................1
                             5      A.   The Asserted Patent for the Patent Showdown ..........................................................1
                             6      B.   Factual Background Regarding the Accused Adobe Products ...................................3
                                         1.      Overview of the Creative Cloud, Document Cloud, and Lightroom
                             7                   Bundles and Suites .........................................................................................3
                             8           2.      For Subscriptions that Include Cloud Storage, the Cloud Storage is
                                                 Provided to a User or Owner, and Never to a Device ....................................3
                             9           3.      Overview of Upload and Download Functionality in the Creative
                                                 Cloud, Document Cloud, and Lightroom Suites ............................................4
                            10
                                    C.   Parallel Litigations and IPRs Involving SynKloud’s Related Patents .......................5
                            11 III. LEGAL STANDARD ............................................................................................................6
                            12 IV.  ARGUMENT .........................................................................................................................7
                                    A.   Summary Judgment Is Appropriate Because the Accused Products Do Not
                            13           Allocate Storage “to the Wireless Device” or, in the Alternative, Claim 10
                                         Is Invalid. ....................................................................................................................7
                            14
                                         1.      The Adobe Products Do Not Allocate Storage “to a Wireless
                            15                   Device” ...........................................................................................................7
                                                 a.          Storage in                              is not allocated “to a wireless
                            16                               device” ................................................................................................7
                            17                   b.          Storage in             is not allocated “to a wireless device” .........................8
                                                 c.          Real world testing further show that storage in
                            18                               and         are not allocated “to a wireless device.” ................................9
                            19                   d.          SynKloud’s own evidence shows that storage is not allocated
                                                             “to a wireless device” .........................................................................9
                            20           2.      The Phrase “Storage Space…Allocated to the Wireless Device”
                                                 Means What It Says ......................................................................................10
                            21
                                    B.   In the Alternative, If “Allocated to the Wireless Device” Is Construed to
                            22           Mean “Allocated to a User” Then Summary Judgment Is Appropriate
                                         Because Claim 10 Is Invalid in Light of the Prior Art. ............................................11
                            23      C.   Summary Judgment Is Appropriate Because Claim 10 Recites Unpatentable
                                         Subject Matter. .........................................................................................................16
                            24
                                         1.      Under the First Step of the Alice Test, Claim 10 Is Directed to the
                            25                   Abstract and Age-Old Concept of Storing or Retrieving Data from a
                                                 Remote Location, including Transferring Data from One Remote
                            26                   Location to Another. ....................................................................................17
                                         2.      Claim 10 Does Not Recite Any Inventive Concept .....................................20
                            27
                               V.   CONCLUSION ....................................................................................................................24
                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S MOTION FOR SUMMARY                                  iii                                                   38027\14015040
         (415) 954-4400
                                    JUDGMENT - Case No. 3:20-cv-07760 WHA
                                      Case 3:20-cv-07760-WHA Document 117 Filed 05/13/21 Page 4 of 29




                               1                                                  TABLE OF AUTHORITIES

                               2                                                                                                                                Page(s)
                               3                                                         FEDERAL CASES
                               4 Alice Corp. Pty. v. CLS Bank Int’l,

                               5     573 U.S. 208 (2014) ........................................................................................................... passim

                               6 Andersen Corp. v. Fiber Composites, LLC,
                                    474 F.3d 1361 (Fed. Cir. 2007) ..................................................................................................10
                               7
                                 Automated Tracking Sols., LLC v. Coca-Cola Co.,
                               8    723 F. App’x 989 (Fed. Cir. 2018) .............................................................................................23
                             9 Brocade Commc’ns Sys., Inc. v. A10 Networks Inc.,
                                  873 F. Supp. 2d 1192 (N.D. Cal 2012) ........................................................................................7
                            10

                            11 buySAFE, Inc. v. Google, Inc.,
                                  765 F.3d 1350 (Fed. Cir. 2014) ..................................................................................................23
                            12
                               Celotex Corp. v. Catrett,
                            13    477 U.S. 317 (1986) ..................................................................................................................6,7
                            14 Content Extraction & Transmission LLC v. Wells Fargo Bank National Ass'n
                                  776 F.3d 1343 (Fed. Cir. 2014) .............................................................................................18,21
                            15

                            16 Dropbox, Inc. v. Synchronoss Techs., Inc.,
                                  815 F. App'x 529 (Fed. Cir. 2020) .............................................................................................17
                            17
                               Enfish, LLC v. Microsoft Corp.,
                            18    822 F.3d 1327 (Fed. Cir. 2016) ..................................................................................................17

                            19 Exigent Tech., Inc. v. Atrana Sols., Inc.,
                                   442 F.3d 1301 (Fed. Cir. 2006) ....................................................................................................6
                            20
                               Intellectual Ventures I LLC v. Capital One Fin. Corp.,
                            21
                                   792 F.3d 1363 (Fed. Cir. 2015) .............................................................................................22,23
                            22
                               Intellectual Ventures I LLC v. Erie Indemnity Co.
                            23     850 F.3d 1315 (Fed. Cir. 2017) .............................................................................................18,22

                            24 Intellectual Ventures I LLC v. Symantec Corp.
                                   234 F. Supp. 3d 601 (D. Del. 2017) ...........................................................................................19
                            25
                               Johnston v. IVAC Corp.,
                            26     885 F.2d 1574 (Fed. Cir. 1989) ....................................................................................................7
                            27
                               Mortg. Grader, Inc. v. First Choice Loan Servs.,
                            28     811 F.3d 1314 (Fed. Cir. 2016) ..................................................................................................23
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S MOTION FOR SUMMARY                                    iv                                                   38027\14015040
         (415) 954-4400
                                    JUDGMENT - Case No. 3:20-cv-07760 WHA
                                      Case 3:20-cv-07760-WHA Document 117 Filed 05/13/21 Page 5 of 29




                               1 Novartis Corp. v. Ben Venue Labs., Inc.,
                                    271 F.3d 1043 (Fed. Cir. 2001) ....................................................................................................6
                               2
                                 Orcinus Holdings, LLC v. Synchronoss Techs., Inc.,
                               3    379 F. Supp. 3d 857 (N.D. Cal. 2019) ..................................................................................17,18
                               4
                                 In re Schreiber,
                               5     128 F.3d 1473 (Fed. Cir. 1997) ..................................................................................................11

                               6 Seachange Int'l, Inc. v. C-COR, Inc.,
                                    413 F.3d 1361 (Fed. Cir. 2005) ..................................................................................................11
                               7
                                 SynKloud Technologies, LLC v. HP Inc.,
                               8    490 F. Supp. 3d 806 (D. Del. 2020) ................................................................................... passim
                             9 TDM Am., LLC v. United States,
                            10   85 Fed. Cl. 774 (2009) ...............................................................................................................10

                            11 Telemac Cellular Corp. v. Topp Telecom, Inc.,
                                   247 F.3d 1316 (Fed. Cir. 2001) ..................................................................................................11
                            12
                               In re TLI Commc'ns,
                            13     823 F.3d at 614 .................................................................................................................18,21,23
                            14 WhitServe LLC v. Dropbox, Inc.,

                            15    No. 2019-2334, 2021 WL 1608941 (Fed. Cir. Apr. 26, 2021) ..................................................19

                            16                                                          FEDERAL STATUTES

                            17 35 U.S.C.
                                  § 101 ................................................................................................................................... passim
                            18    § 102 ......................................................................................................................................11,24
                                  § 102(e) ......................................................................................................................................11
                            19
                                                                   FEDERAL RULES AND REGULATIONS
                            20

                            21 Fed. R. Civ. P. 56 ...............................................................................................................................6

                            22                                                         OTHER AUTHORITIES

                            23 Unified Patents, LLC v. SynKloud Technologies, LLC,
                                  2021 WL 841367 (PTAB Mar. 5, 2021) .......................................................................6,11,14,16
                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S MOTION FOR SUMMARY                                        v                                                       38027\14015040
         (415) 954-4400
                                    JUDGMENT - Case No. 3:20-cv-07760 WHA
                                      Case 3:20-cv-07760-WHA Document 117 Filed 05/13/21 Page 6 of 29




                               1                        MEMORANDUM OF POINTS AND AUTHORITIES

                               2 I.        INTRODUCTION

                               3           In this motion, Adobe presents two straightforward grounds for summary judgment in

                               4 favor of Adobe. The Court can resolve both grounds in the Patent Showdown because, after all

                               5 the evidence has been considered, there can be no issue of material fact that judgment should be

                               6 granted in favor of Adobe. First, Adobe does not infringe claim 10 of the ’690 Patent because the

                               7 accused cloud storage functionality found in Adobe's accused products does not satisfy the claim

                               8 limitation of a “storage space of a predefined capacity allocated to a wireless device.” The

                               9 undisputed evidence shows that Adobe's accused products do not allocate cloud storage space to
                            10 any wireless device. Instead, Adobe’s accused products are device-agnostic, meaning a user can

                            11 access their cloud storage files in Adobe’s accused products from any device, or even multiple

                            12 devices, at any point in time. Adobe’s products organize their file operations by users and their

                            13 file structures are associated with users. There is no storage allocated on a device basis. In the

                            14 alternative, if SynKloud argues that the claim phrase at issue means the storage space is allocated

                            15 to a user in an attempt to prove infringement, then claim 10 is invalid in view of a prior art

                            16 reference known as Chaganti (U.S. Patent No. 8,117,644). Chaganti was not before the PTO

                            17 during the prosecution of the ’690 Patent and, under such a reading of the claim language, it

                            18 discloses every limitation of claim 10.

                            19             Second, claim 10 covers the abstract concept of storing or retrieving data in a remote
                            20 location. The claim recites conventional elements in the form of a server, wireless device, and a

                            21 communication link for performing conventional tasks such as storing and retrieving data. A long

                            22 line of Federal Circuit cases compels the conclusion that this claim is invalid under Section 101,

                            23 and the District of Delaware has already determined that a related SynKloud patent is invalid

                            24 under Section 101 under the same line of reasoning.

                            25 II.         STATEMENT OF RELEVANT FACTS

                            26             A.     The Asserted Patent for the Patent Showdown

                            27             For the Patent Showdown, both parties selected their “best” claims, with Adobe selecting

                            28 independent claim 10 of the ’690 Patent and SynKloud selecting dependent claim 9 from the same
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S MOTION FOR SUMMARY                                                          38027\14015040
         (415) 954-4400
                                    JUDGMENT - Case No. 3:20-cv-07760 WHA
                                     Case 3:20-cv-07760-WHA Document 117 Filed 05/13/21 Page 7 of 29




                               1 patent. The ’690 Patent is a continuation of U.S. Patent No. 8,680,880, also asserted, and all five

                               2 asserted patents are part of the same patent family. The ’690 Patent purports to solve the “lack of

                               3 storage capacity configured on their wireless devices such as cell phone or PDA, which are usually

                               4 limited to 256 MB for PDA and much less for cell phone. To effectively solve this problem and let

                               5 users own multiple gigabytes (GB) of storage for their wireless devices as well as allowing the

                               6 users to use the GB storage for their multimedia applications, the storage of a server can be used

                               7 as the external storage for the wireless devices.” Dkt. 1, Ex. 2C at 2:26-34.

                               8           To provide this external storage for the wireless devices, the ’690 Patent describes

                               9 partitioning storage on the server into a series of 4 GB volumes to “serve the maximum number of
                            10 wireless devices.” See id. at 4:1-4:26. This is depicted in Figure 2 where the partitioned 4 GB

                            11 volumes are labeled as (11) and are found on the “storage system” (10). See id. at Fig. 2. The size

                            12 of each partitioned storage volume on the external storage system is set prior to the assignment of

                            13 the storage volumes to the wireless devices. See id. at 4:1-4:32.

                            14             After the storage volumes have been set up and assigned, the volumes are ready for use.

                            15 The patent describes how the claimed storage server can download data from a remote web server

                            16 site into the allocated storage volumes, as depicted in Figure 3 (reproduced below). Id. at 5:1-27.

                            17 The patent refers to this download process as “wireless out-band download.” Id. at 2:47-50.

                            18

                            19
                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S MOTION FOR SUMMARY                   2                                       38027\14015040
         (415) 954-4400
                                    JUDGMENT - Case No. 3:20-cv-07760 WHA
                                     Case 3:20-cv-07760-WHA Document 117 Filed 05/13/21 Page 8 of 29




                               1 First, the user of the wireless device uses a web browser to access a remote web server (“ISP/ASP

                               2 Down Load Web Site” 15 of Figure 3) via path (a) to obtain download information, such as the

                               3 file name and IP address of the website, about a file. Id. at 5:7-15. Next, the wireless device

                               4 sends the obtained download information to the storage server via path (b). Id. at 5:16-18. After

                               5 receiving the download information, the storage server (10) “sends a web download request” to

                               6 the remote web server (15). The storage server (10) receives the file from the remote server via

                               7 path (c), as highlighted in yellow above. Id. at 5:19-23. This download along path (c) addressed

                               8 the purported problem the patent was trying to solve concerning limited storage space found on

                               9 wireless devices by allowing the storage server to directly download data from the remote web
                            10 server and bypass any need to store data on the wireless device, even temporarily.

                            11             B.     Factual Background Regarding the Accused Adobe Products

                            12                    1.     Overview of the Creative Cloud, Document Cloud, and Lightroom
                                                         Bundles and Suites
                            13

                            14             Plaintiff accuses Adobe’s cloud storage servers for the Creative Cloud, Document Cloud,

                            15 and Lightroom bundles or suites of products of infringing claim 10. “Creative Cloud,”

                            16 “Document Cloud,” and “Lightroom” are marketing names that Adobe uses to describe three

                            17 suites, or bundles, of different client applications and services. Declaration of Akshay Madan

                            18 (“Madan Decl.”) ¶3; Declaration of Ulaganathan Sriramulu (“Sriramulu Decl.”) ¶3. Generally

                            19 speaking, the Creative Cloud suite consists of creativity tools and software for artists and content
                            20 creators, such as Photoshop; the Document Cloud suite consists of office productivity tools and

                            21 software, like Acrobat; and the Lightroom suite is made up of photo editing software, including a

                            22 client application called Lightroom. Madan Decl. ¶3; Sriramulu Decl. ¶4. Some of the

                            23 applications in these suites are offered for download to a variety of devices, including desktop

                            24 computers and mobile clients, and in some cases are also offered via a web browser client. Madan

                            25 Decl. ¶3; Sriramulu Decl. ¶4.

                            26                    2.     For Subscriptions That Include Cloud Storage, the Cloud Storage is
                                                         Provided to a User or Owner, and Not Allocated to a Device
                            27

                            28             A user can subscribe to the entire Creative Cloud, Document Cloud, or Lightroom suites of
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S MOTION FOR SUMMARY                 3                                       38027\14015040
         (415) 954-4400
                                    JUDGMENT - Case No. 3:20-cv-07760 WHA
                                     Case 3:20-cv-07760-WHA Document 117 Filed 05/13/21 Page 9 of 29




                               1 products or choose to subscribe to any number of the individual applications or services within

                               2 them. Madan Decl. ¶4; Sriramulu Decl. ¶5. If their specific subscription includes cloud storage,

                               3 the user can store files remotely in addition to on their local device, so that those files can be

                               4 accessed anywhere, from any device, by a user with the correct username and password. Madan

                               5 Decl. ¶3; Sriramulu Decl. ¶4. The Adobe services, known internally as

                               6

                               7         provide the cloud storage capabilities for the accused products. Madan Decl. ¶2; Sriramulu

                               8 Decl. ¶2.

                               9

                            10                                                 Madan Decl. ¶3; Sriramulu Decl. ¶4. SynKloud

                            11 accuses these server-side services of infringement in this case.

                            12                    3.      Overview of Upload and Download Functionality in the Creative
                                                          Cloud, Document Cloud, and Lightroom Suites
                            13

                            14             A user can upload files to and download files from their cloud storage from any device,

                            15 provided they use appropriate client software and provide the correct username and password.

                            16 Madan Decl. ¶4; Sriramulu Decl. ¶5. For example, someone using Adobe Photoshop on their

                            17 desktop computer can edit images and then save those to their Creative Cloud storage through the

                            18 Photoshop application, and then later download and resume working on that image using

                            19 Photoshop running on their iPad. Or, the user can access that image through a web browser on a
                            20 public computer. As noted above, the                                     provides the respective cloud

                            21 storage functionality, depending on the client application.

                            22             When a user wants to upload a file to cloud storage using a particular client application,

                            23 that client application will make a request to either                                    , depending on

                            24 the application. Madan Decl. ¶5; Sriramulu Decl. ¶6. A user’s files are ultimately stored on

                            25                                                                                               Madan

                            26 Decl. ¶6; Sriramulu Decl. ¶7.

                            27             Each piece of client-sourced data stored in                      , such as documents,

                            28 photos, videos, etc., is called an
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S MOTION FOR SUMMARY                   4                                        38027\14015040
         (415) 954-4400
                                    JUDGMENT - Case No. 3:20-cv-07760 WHA
                                     Case 3:20-cv-07760-WHA Document 117 Filed 05/13/21 Page 10 of 29




                               1 Madan Decl. ¶6; Sriramulu Decl. ¶7.

                               2                                                                     Madan Decl. ¶7; Sriramulu Decl.

                               3 ¶7.

                               4            Madan Decl. ¶7; Sriramulu Decl. ¶7.

                               5

                               6                                                                   Madan Decl. ¶7; Sriramulu Decl.

                               7 ¶7.

                               8                                                                            Madan Decl. ¶¶8-9;

                               9 Sriramulu Decl. ¶8.

                            10                             Madan Decl. ¶¶12-13; Sriramulu Decl. ¶7.

                            11

                            12                                                            Madan Decl. ¶¶11, 13; Sriramulu Decl. ¶10.

                            13             C.     Parallel Litigations and IPRs Involving SynKloud’s Related Patents

                            14             SynKloud has filed several lawsuits against different parties based on some or all of the

                            15 same patents at issue in this case. For instance, on July 22, 2019, SynKloud brought a lawsuit

                            16 against HP Inc., asserting U.S. Patent No. 10,015,254 (the “’254 Patent,” and which was

                            17 previously asserted here until SynKloud dismissed it as part of this patent showdown), U.S. Patent

                            18 No. 9,098,526 (the “’526 Patent”, and which is a related patent that is not asserted against Adobe),

                            19 and two other unrelated patents, not asserted here. HP moved to dismiss on the basis that the
                            20 asserted patents were invalid under 35 U.S.C. § 101 for claiming patent ineligible subject matter.

                            21 SynKloud Technologies, LLC v. HP Inc., No. 19-1360-RGA, Dkt. 17 (D. Del. Dec. 6, 2019). On

                            22 September 29, 2020, the Delaware court found that both the ’254 and ’526 Patents were invalid

                            23 because they “claim the abstract idea of storing and retrieving data from a remote location,

                            24 implemented on conventional, well-known hardware, adding no inventive concept.” SynKloud

                            25 Technologies, LLC v. HP Inc., 490 F. Supp. 3d 806, 820 (D. Del. 2020). The court noted that “the

                            26 claimed invention describes the well-known and longstanding practice of requesting an institution

                            27 to obtain data from remote locations and to store that data in storage space assigned to a specific

                            28 user.” Id. at 817.
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S MOTION FOR SUMMARY                   5                                      38027\14015040
         (415) 954-4400
                                    JUDGMENT - Case No. 3:20-cv-07760 WHA
                                        Case 3:20-cv-07760-WHA Document 117 Filed 05/13/21 Page 11 of 29




                               1            In addition, a petitioner called Unified Patents, LLC filed an inter partes review (IPR)

                               2 challenging SynKloud’s ’526 Patent (the same ’526 Patent asserted in the SynKloud v. HP suit),

                               3 which is a continuation of the ’690 Patent and is based on the same specification and recites

                               4 similar claims. On March 5, 2021, the Patent Trial and Appeal Board issued a final decision

                               5 holding all challenged claims of the ’526 Patent invalid. See Unified Patents, LLC v. SynKloud

                               6 Technologies, LLC, 2021 WL 841367 (PTAB Mar. 5, 2021) (“PTAB Decision”). The Board

                               7 found the challenged claims invalid in light of Chaganti.1

                               8 III.       LEGAL STANDARD

                               9            Summary judgment may be granted where the movant shows “there is no genuine issue as
                            10 to any material fact and that the movant is entitled to judgment as a matter of law.” Celotex Corp.

                            11 v. Catrett, 477 U.S. 317, 322 (1986) (quoting Fed. R. Civ. P. 56). The moving party’s burden is

                            12 met upon showing “that there is an absence of evidence to support the nonmoving party’s case.”

                            13 Id. at 326. In other words, “[n]othing more is required than the filing of a summary judgment

                            14 motion stating that the patentee had no evidence of infringement and pointing to the specific ways

                            15 in which accused systems did not meet the claim limitations.” Exigent Tech., Inc. v. Atrana Sols.,

                            16 Inc., 442 F.3d 1301, 1309 (Fed. Cir. 2006). Once the moving party meets this burden, the

                            17 opposing party cannot rest on the mere allegation or denials of a pleading, but must “go beyond

                            18 the pleadings and by [the party’s] own affidavits, or by the ‘depositions, answers to

                            19 interrogatories, and admissions on file’ designate ‘specific facts showing that there is a genuine
                            20 issue for trial.’” Celotex Corp., 477 U.S. at 324. Nor may it rely solely on conclusory allegations

                            21 unsupported by facts. Novartis Corp. v. Ben Venue Labs., Inc., 271 F.3d 1043, 1054-55 (Fed. Cir.

                            22 2001) (affirming summary judgment in absence of “theoretical and factual foundation” for

                            23 infringement allegations).

                            24

                            25

                            26

                            27
                                    1
                            28           Chaganti is attached as Exhibit A to the Declaration of Jon Weissman (“Weissman Decl.”).
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S MOTION FOR SUMMARY                    6                                       38027\14015040
         (415) 954-4400
                                    JUDGMENT - Case No. 3:20-cv-07760 WHA
                                     Case 3:20-cv-07760-WHA Document 117 Filed 05/13/21 Page 12 of 29




                               1 IV.       ARGUMENT

                               2           A.     Summary Judgment Is Appropriate Because the Accused Products Do Not
                                                  Allocate Storage “to the Wireless Device” or, in the Alternative, Claim 10 Is
                               3                  Invalid.

                               4           Analysis of a summary judgment motion for non-infringement is a two-step process.

                               5 “First, the claims of the patent must be construed to determine their scope.” Brocade Commc’ns

                               6 Sys., Inc. v. A10 Networks Inc., 873 F. Supp. 2d 1192, 1200 (N.D. Cal 2012) (internal quotations

                               7 omitted). “Second, a determination must be made as to whether the properly construed claims

                               8 read on the accused device[s].” Id. An “accused infringer, [ ] is entitled to summary judgment, on

                               9 the ground of non-infringement, by pointing out that the patentee failed to put forth evidence to

                            10 support a finding that a limitation of the asserted claim was met.” Johnston v. IVAC Corp., 885

                            11 F.2d 1574, 1578 (Fed. Cir. 1989); see also Celotex, 477 U.S. at 322-23.

                            12                    1.      The Adobe Products Do Not Allocate Storage “to a Wireless Device”

                            13             Claim 10 of the ‘690 Patent requires that “a storage space of a predefined capacity” be

                            14 allocated “to a wireless device.” The accused products do not allocate storage to any particular

                            15 device, wireless or otherwise. It is undisputed that                                            , which

                            16 provide the cloud storage services for the Creative Cloud, Document Cloud, and Lightroom

                            17 products suites and bundles, can be accessed by a user from any device, including across multiple

                            18 devices that can change over time. Thus,

                            19                            storage is not allocated “to a wireless device.”
                            20                            a.     Storage in                   is not allocated “to a wireless device”

                            21                           does not allocate storage “to a wireless device.” Instead,

                            22                                              It is not, and cannot be, disputed that a user’s storage in

                            23                   can be accessed from any device if a user has logged in with the appropriate client

                            24 software. Madan Decl. ¶11.

                            25             The architecture and operation of                further show that storage is not allocated

                            26 “to a wireless device.”

                            27

                            28                                                                Id. at ¶7.
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S MOTION FOR SUMMARY                   7                                         38027\14015040
         (415) 954-4400
                                    JUDGMENT - Case No. 3:20-cv-07760 WHA
                                     Case 3:20-cv-07760-WHA Document 117 Filed 05/13/21 Page 13 of 29




                               1

                               2                                                                         Id. at ¶8.

                               3                                          Id. at ¶¶7-11.

                               4

                               5

                               6                                                    Id. at ¶8.

                               7

                               8

                               9                                                                               Id.

                            10                                                                                    Id. at ¶11.

                            11

                            12

                            13

                            14

                            15

                            16                                           Id. at ¶12.

                            17                                                                                                       Id. at

                            18 ¶¶12-13.

                            19                           b.      Storage in        is not allocated “to a wireless device”
                            20                also does not allocate any storage “to a wireless device.” Instead,

                            21                            It is undisputed that,                                                can be

                            22 accessed from any device after logging in with the appropriate client software and user login

                            23 credentials.

                            24                  architecture and operation show that storage is not allocated “to a wireless device.”

                            25

                            26                                                Sriramulu Decl. ¶7.

                            27                                                                                         Id. at ¶7.

                            28                                                             Id. at ¶10.
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S MOTION FOR SUMMARY                     8                                            38027\14015040
         (415) 954-4400
                                    JUDGMENT - Case No. 3:20-cv-07760 WHA
                                     Case 3:20-cv-07760-WHA Document 117 Filed 05/13/21 Page 14 of 29




                               1

                               2                                       Id. at ¶7.

                               3                                                                 Id. at ¶¶7-10.

                               4                                                                                                  Id. at

                               5 ¶9.

                               6                         c.      Real world testing further show that storage in
                                                                        is not allocated “to a wireless device.”
                               7

                               8           Adobe’s expert, Dr. Jon Weissman, has also personally tested the functionality of both

                               9                        , via Creative Cloud and Lightroom client applications. Specifically, Dr.

                            10 Weissman uploaded files from one device, his desktop computer, and accessed that same file from

                            11 his mobile phone and tablet. Weissman Decl. ¶¶41-47. By accessing his files in

                            12                           from three different devices while logged in, Dr. Weissman’s tests show that

                            13 storage is not allocated “to a wireless device.” If storage were allocated “to a wireless device,” Dr.

                            14 Weissman would not have been able to access the same files from multiple different devices.

                            15                           d.      SynKloud’s own evidence shows that storage is not allocated “to
                                                                 a wireless device”
                            16

                            17             The evidence cited in SynKloud’s infringement contentions supports Adobe’s argument

                            18 and further confirms that storage for the Accused Products can be accessed from any device and is

                            19 not allocated “to a wireless device.” Out of four charts related to claim 10 of the ’690 Patent,
                            20 SynKloud includes the following citation in three (i.e., for Creative Cloud, Document Cloud, and

                            21 Lightroom with Creative Cloud):

                            22

                            23

                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S MOTION FOR SUMMARY                  9                                     38027\14015040
         (415) 954-4400
                                    JUDGMENT - Case No. 3:20-cv-07760 WHA
                                     Case 3:20-cv-07760-WHA Document 117 Filed 05/13/21 Page 15 of 29




                               1 SynKloud provides the following citation in its fourth chart, for Lightroom:

                               2

                               3

                               4

                               5

                               6

                               7

                               8 SynKloud’s own cited evidence confirms that a user’s storage can be accessed “anywhere and on

                               9 any device or computer.” (emphasis added). There is no dispute that storage in

                            10                    which provide the cloud storage services for the Creative Cloud, Document Cloud,

                            11 and Lightroom products suites and bundles, can be accessed by a user from any device, or even

                            12 across multiple devices that can change over time, and thus storage is not allocated “to a wireless

                            13 device.”

                            14                    2.     The Phrase “Storage Space…Allocated to the Wireless Device” Means
                                                         What It Says
                            15

                            16             The plain meaning of the phrase “storage space of a predefined capacity allocated to a

                            17 wireless device” in Claim 10 is exactly what it says—the storage space is allocated to a wireless

                            18 device. It does not mean that storage space is allocated on some other basis, such as on a user

                            19 basis, because that would be inconsistent with the claim language. In fact, the inventor carefully
                            20 drafted Claim 10 to refer to an allocation of storage space to “a wireless device” and, in a separate

                            21 limitation, “a user” downloading a file. This demonstrates that in drafting the claims the inventor

                            22 distinguished between a “a wireless device” and “a user” of that wireless device. See, e.g., TDM

                            23 Am., LLC v. United States, 85 Fed. Cl. 774, 794 (2009) (rejecting argument “that two different

                            24 words within a claim…have the same meaning”) (citing Andersen Corp. v. Fiber Composites,

                            25 LLC, 474 F.3d 1361, 1369 (Fed. Cir. 2007)). This cannot be a mere typo either; the inventor

                            26 drafted the claim to recite “a user,” as opposed to “the user” or “said user,” further showing his

                            27 intent to introduce a new term in the final clause. In fact, the claims found in two related patents

                            28 asserted in this case—U.S. Patent Nos. 9,219,780 and 9,239,686—are drafted to require an
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S MOTION FOR SUMMARY                 10                                      38027\14015040
         (415) 954-4400
                                    JUDGMENT - Case No. 3:20-cv-07760 WHA
                                        Case 3:20-cv-07760-WHA Document 117 Filed 05/13/21 Page 16 of 29




                               1 exclusive allocation of storage space to a user. See, e.g., Dkt. 1, Exs. 2D at claim 1 & 2E at claim

                               2 1. “There is a presumption that two independent claims have different scope when different words

                               3 or phrases are used in those claims.” Seachange Int'l, Inc. v. C-COR, Inc., 413 F.3d 1361, 1369

                               4 (Fed. Cir. 2005). That presumption applies here to support that claim 10 of the ’690 Patent was

                               5 drafted to mean exactly what it says—that a storage space is allocated to a wireless device, not to a

                               6 user a user of any wireless device.

                               7            B.      In the Alternative, If “Allocated to the Wireless Device” Is Construed to Mean
                                                    “Allocated to a User” Then Summary Judgment Is Appropriate Because
                               8                    Claim 10 Is Invalid in Light of the Prior Art.

                               9            Under Section 102 of the Patent Act, a claim is invalid as anticipated by a prior art
                            10 reference when that reference discloses every limitation of the claim either explicitly or inherently.

                            11 See 35 U.S.C. § 102; In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). The prior art

                            12 Chaganti patent discloses every limitation of claim 10 except the requirement that the storage

                            13 space is “allocated to a wireless device” under the plain meaning of that term. See Weissman

                            14 Decl. ¶¶61, 71, 93-94.2 In fact, the PTAB had determined that Chaganti disclosed nearly-identical

                            15 claim limitations in the related ’526 patent, ultimately leading the PTAB to invalidate the related

                            16 '526 patent, as discussed in greater detail below and in Dr. Weissman's declaration. See Unified

                            17 Patents, LLC v. SynKloud Technologies, LLC, 2021 WL 841367 (PTAB March 5, 2021). If

                            18 SynKloud argues that the phrase “allocated to a wireless device” actually means that the storage is

                            19 allocated to a user who can then access it from any device, then Chaganti discloses and anticipates
                            20 every limitation of claim 10 and renders it invalid. Weissman Decl. ¶¶93-94; see, e.g., Telemac

                            21 Cellular Corp. v. Topp Telecom, Inc., 247 F.3d 1316, 1328-30 (Fed. Cir. 2001) (affirming

                            22 summary judgment of invalidity where prior art reference disclosed every limitation of the

                            23 challenged patent claims).

                            24              Chaganti describes a method and system that allows a user computer (e.g., a wireless

                            25 device such as a Palm Pilot as disclosed in Chaganti) to communicate over a network with a

                            26

                            27      2
                                         Chaganti is based on a continuation of a patent application filed on August 5, 2000. Chaganti
                            28           (Certificate of Correction). It therefore constitutes prior art to the ’690 Patent under 35 U.S.C.
                                         § 102(e)
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S MOTION FOR SUMMARY                     11                                       38027\14015040
         (415) 954-4400
                                    JUDGMENT - Case No. 3:20-cv-07760 WHA
                                     Case 3:20-cv-07760-WHA Document 117 Filed 05/13/21 Page 17 of 29




                               1 remote server computer to create and access an online personal library for storing digital

                               2 information. See, e.g., Chaganti at 2:20-27, 3:9-11, 5:54-58; 7:60-8:12, 17:19-24, 18:13-21,

                               3 Fig. 1. Once the user establishes a storage space to hold information, the server computer assigns

                               4 an address (e.g., http://library.serviceprovider.com) that the user can use to “upload digital items to

                               5 the library from any computer such as his client computer.” Id. at 3:50-58. In addition, Chaganti

                               6 states that “[t]he user may direct a third party to transmit a digital item to the user’s library by

                               7 giving the third party his library’s identifier.” Id. at 3:58-60.

                               8           For example, the user may request a service such as e-books or other type of
                                           service by providing an identifier of the digital item, a destination address, which is
                               9           a library address, an account name, and/or a password if necessary. The user or the
                                           third party may then manually or via an automatic process send the digital item to
                            10
                                           the library via methods to transmit data such as E-mail, hyper text transfer protocol,
                            11             file transfer protocol, Unix-to-Unix-Copy program (UUCP), or by dragging and
                                           dropping the digital item into the library.
                            12

                            13 Id. at 3:60-4:3; see also 18:39-51.

                            14             Except for the limitation of “allocating to a wireless device” (under its plain meaning),

                            15 Chaganti discloses every limitation of claim 10. See Weissman Decl. ¶¶61-94. Chaganti discloses

                            16 “a server” as recited in the claim’s preamble, which Chaganti refers to as “server computer 100.”

                            17 Chaganti at 3:9-11, 6:55-7:8, 8:64-9:2, 16:66-67, Fig. 1. Chaganti also discloses “a plurality of

                            18 storage devices” as recited in the claim. Chaganti states that the remote storage space for the

                            19 user’s personal library “may be contiguous space in one physical device, or it could be distributed
                            20 over a large number of physically separate disks.” Id. at 21:14-16. Chaganti also discloses that

                            21 “at least a first one of the storage devices is configured with a storage space of predefined

                            22 capacity” as claimed. Indeed, Chaganti expressly states that in an embodiment of the invention,

                            23 “the user allocates a pre-determined amount of storage space on a storage device such as a hard

                            24 disk.” Id. at 3:9-19. The storage space can be accessed by “user computer 104,” which can be “a

                            25 Palm Pilot” or other wireless device. Id. at 7:60-8:12, Fig. 1. Chaganti discloses allowing the

                            26 “wireless device via a wireless link access to the storage space” as recited in claim 10. Id. at 4:4-

                            27 5, 11:58-61, 14:51-54, 17:21-24, 21:64-65, Fig. 1. And it discloses allowing the user to “store”

                            28 and “retrieve” data from the online personal library—which is “remotely located with respect to
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S MOTION FOR SUMMARY                   12                                       38027\14015040
         (415) 954-4400
                                    JUDGMENT - Case No. 3:20-cv-07760 WHA
                                     Case 3:20-cv-07760-WHA Document 117 Filed 05/13/21 Page 18 of 29




                               1 the wireless device”—as recited in claim 10. Id. at 4:4-14, 18:12-24, 18:46-51, 21:65-22:1, 24:9-

                               2 10.

                               3           In addition, Chaganti expressly discloses “allowing the user on the wireless device to

                               4 download a file from a remote web server directly into the allocated storage space” as recited in

                               5 claim 10. For instance, Chaganti’s Figure 5 (reproduced and annotated below) illustrates an

                               6 embodiment that permits the user to create a request to save a file from a remote web server

                               7 directly into the user’s online personal library. Chaganti at 19:1-10, Fig. 5 (“Contents of a

                               8 Request to Add an Item to a User Library”).

                               9
                            10

                            11

                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19
                            20 As illustrated, the user can identify “a source from where the item is to be copied” (i.e.,

                            21 http://www.source.com/1/2/b/Movie.mpg) “along with any required password, authorization, or

                            22 authentical information that is required to retrieve the digital item from the source and securely

                            23 transmit and store it in the library.” Id. at 19:2-10. Chaganti also illustrates and discusses an

                            24 embodiment in which the user can drag-and-drop content on a remote web server directly to the

                            25 user’s online personal library. Id. at 19:23-36, 20:2-20, Fig. 6.

                            26             The following chart identifies evidence showing that every limitation of claim 10—other

                            27 than the requirement that the storage space is “allocated to a wireless” device—is expressly

                            28 disclosed by Chaganti. The evidence includes citations to Chaganti as well as the declaration of
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S MOTION FOR SUMMARY                  13                                       38027\14015040
         (415) 954-4400
                                    JUDGMENT - Case No. 3:20-cv-07760 WHA
                                        Case 3:20-cv-07760-WHA Document 117 Filed 05/13/21 Page 19 of 29




                               1 Dr. Weissman and the PTAB decision in Unified Patents, LLC v. SynKloud Technologies, LLC,

                               2 2021 WL 841367 (PTAB March 5, 2021)3 in which the Board made specific factual findings

                               3 about what Chaganti discloses.

                               4
                                                Claim 10                                           Chaganti
                               5
                                        A server comprising:        Chaganti’s “server computer 100” can be used to create “an online
                               6                                    personal library” and constitutes the claimed “server.” Chaganti at
                               7                                    3:9-11, 6:55-7:8, 8:64-9:2, 16:66-67, Fig. 1; Weissman Decl. ¶¶63-64.

                               8        a plurality of storage      Chaganti expressly states that the storage space “may be contiguous
                                        devices;                    space in one physical device, or it could be distributed over a large
                               9                                    number of physically separate disks.” Chaganti at 21:14-16; see also
                                                                    id. at 3:30-40; PTAB Decision at *13 (finding Chaganti discloses a
                            10                                      limitation requiring that “the storage server controls a plurality of
                            11                                      storage devices”); Weissman Decl. ¶¶66-67.

                            12          wherein at least a first    Chaganti expressly states that when creating the online library “the
                                        one of the storage          user allocates a pre-determined amount of storage space on a storage
                            13          devices is configured       device such as a hard disk.” Chaganti at 3:9-19; see also id. at 9:46-
                                        with a storage space of a   49, 17:45-48 (“user 103 is presented with a series of web pages using
                            14          predefined capacity         which the user 103 creates or allocates a pre-determined amount of
                                        allocated to a wireless     storage space on the database 108 or a storage device coupled to the
                            15
                                        device and                  server 100”); PTAB Decision at *8 (Chaganti describes “that the ‘pre-
                            16                                      determined amount of storage’ is a ‘predefined capacity’ as
                                                                    claimed”); Weissman Decl. ¶¶69-71.
                            17
                                        allow the wireless          The user can access the online personal library using “user computer
                            18          device via a wireless       104,” which can be “a Palm Pilot” or other wireless device. Chaganti
                                        link access to the          at 3:50-58, 5:54-58, 7:13-23, 7:60-8:12; PTAB Decision at *7
                            19
                                        storage space,              (“Chaganti teaches ‘[a] wireless device,’.....”). Chaganti describes
                            20                                      establishing a communication link between the user’s device (which
                                                                    can be a wireless device) and the online personal library. Id. at 4:4-5,
                            21                                      11:58-61, 14:51-54, 17:21-24 (“[A] user 103 (operating a user
                                                                    computer 104) establishes a connection with a data communication
                            22                                      network 102. Then the user computer 104 establishes a link with the
                                                                    server 100 and creates an online personal library.”), 21:64-65
                            23
                                                                    (“requester’s device 106 may first establish a connection with the
                            24                                      server 100”); see also PTAB Decision at *8; Weissman Decl. ¶¶73-74.

                            25          said access to the          Chaganti discloses storing files to and retrieving files from the user’s
                                        storage space including     online personal library. Chaganti at 3:50-58 (the user can “upload
                            26
                                    3
                            27          As noted below in Section IV.C.1, the ’526 claims at issue in this IPR are nearly identical to

                            28 claim 10 of the ’690 Patent here.
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S MOTION FOR SUMMARY                      14                                        38027\14015040
         (415) 954-4400
                                    JUDGMENT - Case No. 3:20-cv-07760 WHA
                                     Case 3:20-cv-07760-WHA Document 117 Filed 05/13/21 Page 20 of 29




                               1
                                             Claim 10                                             Chaganti
                               2     to store a data object       digital items to the library from any computer such as his client
                                     therein or retrieve a data   computer”), 3:58-60 (“[t]he user may direct a third party to transmit a
                               3
                                     object therefrom,            digital item to the user’s library by giving the third party his library’s
                               4                                  identifier”), 4:4-14, 18:12-24, 18:46-51, 21:65-22:1 (user can “make a
                                                                  request for a digital item stored in the library” or use “a web page to
                               5                                  search for” the item and the server will “deliver the requested digital
                                                                  item to the requester’s computer”); 24:9-10 (“The digital item is
                               6                                  downloaded to the requester’s device 106 directly.”); see also PTAB
                                                                  Decision at *10 (“[I]n Chaganti, the user may access the online
                               7
                                                                  personal library over the network and store data items in the library or
                               8                                  retrieve data items therefrom.”); Weissman Decl. ¶¶76-78.

                               9     wherein the storage          Chaganti’s “server 100” can be configured as a remote “web server”
                                     space is remotely            and the user can create an “online personal library” accessed over a
                            10       located with respect to      network such as the Internet. Chaganti at 3:9-11, 3:30-34, 6:55-60,
                                     the wireless device, and     7:5-8, Fig. 1. The server is therefore remotely located with respect to
                            11
                                                                  the wireless device as claimed. Weissman Decl. ¶¶80-81.
                            12
                                     wherein the server is        As described in connection with the first “wherein” clause, Chaganti
                            13       configured to couple         discloses establishing a communication link between the user’s device
                                     with the wireless device     (which can be a wireless device) and the online personal library.
                            14                                    Chaganti at 7:13-23, 7:60-8:12, 17:21-24, 21:64-65. Via the
                                                                  communication link the server is “couple[d]” with the wireless device.
                            15
                                                                  Chaganti at 19:16-18 (“the user computer 104 and the server 100 may
                            16                                    be coupled to homogeneous or heterogeneous networks); see also
                                                                  PTAB Decision at *10 (“Chaganti teaches ‘couple with the storage
                            17                                    server across the wireless link’ ….”); Weissman Decl. ¶83-84.

                            18       for allowing a user on       Chaganti explains that “the user may request a service such as e-books
                                     the wireless device to       or other type of service by providing an identifier of the digital item, a
                            19       download a file from a       destination address, which is a library address, an account name,
                            20       remote web server            and/or a password if necessary” and that “the third party may then
                                     directly into the            manually or via an automatic process send the digital item to the
                            21       allocated storage space.     library via methods to transmit data such as E-mail, hyper text transfer
                                                                  protocol, file transfer protocol, Unix-to-Unix-Copy program (UUCP),
                            22                                    or by dragging and dropping the digital item into the library.”
                                                                  Chaganti at 18:39-51; see also id. at 3:58-4:3, 18:52-63. Figure 5
                            23
                                                                  illustrates an interface allowing the user to save a file from a remote
                            24                                    web server directly into the user’s online personal libarary. Id. at
                                                                  19:1-10. Figure 6 illustrates copying data from a remote website to
                            25                                    the user’s online personal library. Id. at 19:23-36, 20:2-20. See also
                                                                  PTAB Decision at *10 (“Chaganti taught a user initiating an out-of-
                            26                                    band download (storing) of ‘digital item X’ (a data object) from
                                                                  ‘source computer 610’ (a remote server) across ‘network 102’ e.g. ‘the
                            27
                                                                  Internet’ (across a network) into a specific area of the online library of
                            28                                    ‘target computer 100,’ ‘the server computer that has the library’ (i.e.
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S MOTION FOR SUMMARY                    15                                        38027\14015040
         (415) 954-4400
                                    JUDGMENT - Case No. 3:20-cv-07760 WHA
                                     Case 3:20-cv-07760-WHA Document 117 Filed 05/13/21 Page 21 of 29




                               1
                                            Claim 10                                          Chaganti
                               2                               into the assigned storage space).”), *10 (“Chaganti teaches storing the
                                                               data object ‘in response to the user from the wireless device
                               3
                                                               perform[ing] the operation for downloading the file from the remote
                               4                               server into the assigned storage space.”); Weissman Decl. ¶86-91.

                               5           As shown in the chart above, Chaganti discloses every limitation of claim 10 except the

                               6 requirement that the storage space be “allocated to a wireless device” (based on the plain meaning

                               7 of that term). Weissman Decl. ¶92. However, if the term “allocated to a wireless device” is

                               8 instead construed to mean that the storage space is allocated to a user regardless of device, then

                               9 Chaganti discloses every limitation of the claim because Chaganti expressly discloses that the user
                            10 can access his or her online personal library from any network connected device. Id. at ¶93. For

                            11 example, Chaganti states that the user’s online personal library can be assigned an Internet address

                            12 and that the “user is then allowed to upload digital items to the library from any computer….”

                            13 Chaganti at 3:50-58; see also id. at 18:19-21 (“The user 103 uploads digital items to the library

                            14 from any computer such as his user computer 104.”). In Chaganti, the storage space is allocated

                            15 to the user. Id. at 20:64-66 (“[T]he server 100 executes an appropriate program to increase the

                            16 storage space allocated to the user 103.”). Therefore, if the term “allocated to a wireless device”

                            17 is construed to mean that the storage is allocated to the user who can access it from any wireless

                            18 device, then—in the alternative—Chaganti discloses every limitation of claim 10 and renders it

                            19 invalid. Weissman Decl. ¶94.
                            20             C.     Summary Judgment Is Appropriate Because Claim 10 Recites Unpatentable
                                                  Subject Matter.
                            21

                            22             Claim 10 of the ’690 Patent recites patent-ineligible subject matter under 35 U.S.C. §101

                            23 because the claim describes the storing and retrieving of data from a remote location. Under the

                            24 U.S. Supreme Court's decision in Alice v. CLS Bank, courts apply a two-step test to determine

                            25 whether patents claim patent-ineligible subject matter under 101. First, courts inquire whether the

                            26 claims at issue are directed to one of the patent-ineligible concepts consisting of abstract ideas,

                            27 laws of nature, or natural phenomena. Alice Corp. Pty. v. CLS Bank Int’l, 573 U.S. 208, 217

                            28 (2014). If the courts determine in the first step that the patent claim is directed to a patent-
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S MOTION FOR SUMMARY                 16                                       38027\14015040
         (415) 954-4400
                                    JUDGMENT - Case No. 3:20-cv-07760 WHA
                                     Case 3:20-cv-07760-WHA Document 117 Filed 05/13/21 Page 22 of 29




                               1 ineligible concept, the second step requires courts to “search for an ‘inventive concept’ -- i.e., an

                               2 element or combination of elements that is “‘sufficient to ensure that the patent in practice

                               3 amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. at 217-18.

                               4           Here, claim 10 fails both steps. Claim 10 fails the first step because the claim describes

                               5 nothing more than the abstract concept of storing or retrieving data from a remote location,

                               6 including transferring data from one remote location to another. It fails the second step because

                               7 claim 10 merely recites generic or well-known components, such as servers and wireless devices

                               8 as the specification of the ’690 Patent admits, and lacks any inventive concept. This analysis is

                               9 further supported by a line of Federal Circuit cases invalidating patents under Section 101 for
                            10 similarly claiming the storing and retrieving of data from a remote storage location. Indeed, Judge

                            11 Andrews from the District of Delaware arrived at the same conclusion under Section 101 last year

                            12 in invalidating claims from the related ’526 and ’254 Patents, which are both continuations of the

                            13 ’690 Patent and have strikingly similar claim language. See SynKloud v. HP, 490 F. Supp. 3d at

                            14 812-20. While the HP decision is not binding on this Court, its reasoning regarding related patent

                            15 claims covering the same invention further supports Adobe's arguments here.

                            16                    1.      Under the First Step of the Alice Test, Claim 10 Is Directed to the
                                                          Abstract and Age-Old Concept of Storing or Retrieving Data from a
                            17                            Remote Location, including Transferring Data from One Remote
                                                          Location to Another.
                            18

                            19             As this Court has counseled when addressing step 1 of the Alice test, "courts have
                            20 generally begun by 'compar[ing] claims at issue to those claims already found to be directed to an

                            21 abstract idea in previous cases.'" Orcinus Holdings, LLC v. Synchronoss Techs., Inc., 379 F. Supp.

                            22 3d 857, 868 (N.D. Cal. 2019) (quoting Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1334 (Fed.

                            23 Cir. 2016), aff'd sub nom. Dropbox, Inc. v. Synchronoss Techs., Inc., 815 F. App'x 529 (Fed. Cir.

                            24 2020)). Claim 10 merely claims a server comprising of a plurality of storage devices, where at

                            25 least one of the storage devices has a storage space of predefined capacity allocated to a wireless

                            26 device. The claimed server further provides access for storing or retrieving of data and allows a

                            27 user to use a wireless device to download a file from a remote web server directly into the

                            28 allocated storage space. The only other requirement of Claim 10 is that the storage server be
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S MOTION FOR SUMMARY                  17                                       38027\14015040
         (415) 954-4400
                                    JUDGMENT - Case No. 3:20-cv-07760 WHA
                                     Case 3:20-cv-07760-WHA Document 117 Filed 05/13/21 Page 23 of 29




                               1 remotely located from the wireless device. This claim plainly attempts to patent the abstract

                               2 concept of storing or retrieving data from a remote location, including transferring data from one

                               3 remote location to another.

                               4           The abstract nature of Claim 10 is also apparent when the claim is compared to a number

                               5 of Federal Circuit cases finding similar patent claims to be patent-ineligible for claiming the

                               6 abstract concept of storing and retrieving information, including:

                               7              In Intellectual Ventures I LLC v. Erie Indemnity Co., the Federal Circuit invalidated,
                               8               under Section 101, a patent that claimed “systems and methods for accessing a user’s

                               9               remotely stored data and files.” 850 F.3d 1315, 1329 (Fed. Cir. 2017). In applying
                            10                 step 1 of the Alice test, the Federal Circuit found that “[r]emotely accessing and

                            11                 retrieving user-specified information is an age-old practice that existed well before the

                            12                 advent of computers and the Internet.” Id. at 1330 (Fed. Cir. 2017).

                            13                In In re TLI Communications LLC Patent Litigation, the Federal Circuit invalidated a
                            14                 patent under Section 101 directed towards “classifying and storing digital images in an

                            15                 organized manner.” 823 F.3d 607, 613 (Fed. Cir. 2016). The Federal Circuit found

                            16                 that “attaching classification data, such as dates and times, to images for the purpose

                            17                 of storing those images in an organized manner is a well-established ‘basic concept’

                            18                 sufficient to fall under Alice step 1.” Id. (emphasis added). The Court also concluded

                            19                 under step 1 of the Alice test that describing a server in terms of generic functions such
                            20                 as storing, receiving, and extracting data proved that the patent claim was directed

                            21                 toward an abstract concept and not a solution to a technological problem. Id.

                            22                The Federal Circuit reached an identical conclusion in Content Extraction &
                            23                 Transmission LLC v. Wells Fargo Bank National Ass'n, finding that "[t]he concept of

                            24                 data collection, recognition, and storage is undisputedly well-known. Indeed, humans

                            25                 have always performed these functions.” 776 F.3d 1343, 1347 (Fed. Cir. 2014); see

                            26                 also Ornicus, 379 F. Supp. 3d at 874 (invalidating patent claims directed towards

                            27                 transmitting and retrieving data because they claimed an abstract concept).

                            28             Courts have also frequently invalidated patents directed towards copying data from one
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S MOTION FOR SUMMARY                   18                                       38027\14015040
         (415) 954-4400
                                    JUDGMENT - Case No. 3:20-cv-07760 WHA
                                        Case 3:20-cv-07760-WHA Document 117 Filed 05/13/21 Page 24 of 29




                               1 remote location to another under Section 101 for claiming an abstract concept:

                               2                    The Federal Circuit recently held that “a system for onsite storage of a backup copy
                               3                     of Internet-based data” was an abstract concept. WhitServe LLC v. Dropbox, Inc.,

                               4                     No. 2019-2334, 2021 WL 1608941 at *3-4 (Fed. Cir. Apr. 26, 2021).

                               5                    Similarly, in Intellectual Ventures I LLC v. Symantec Corp., a claim for copying
                               6                     data to a remote location was invalidated because the claim was directed to “the

                               7                     abstract idea of backing up data.” 234 F. Supp. 3d 601, 607 (D. Del. 2017), aff’d,

                               8                     725 F. App’x 976, 978 (Fed. Cir. 2018).

                               9              Finally, the abstract and patent-ineligible nature of Claim 10 of the '690 Patent is supported
                            10 by Judge Andrews’ ruling in the SynKloud v. HP litigation in the District of Delaware, where the

                            11 court found that the asserted claims from the ’2544 and ’526 Patents, both of which are

                            12 continuations of the ’690 Patent asserted here, were invalid under Section 101. SynKloud v. HP,

                            13 490 F. Supp. 3d at 812-20. In particular, the Delaware court found that the ’254 and ’526 Patents

                            14 “claim the abstract idea of storing and retrieving data from a remote location, implemented on

                            15 conventional, well-known hardware, adding no inventive concept.” SynKloud v. HP, 490 F. Supp.

                            16 3d at 820. That finding equally applies here.

                            17                As highlighted in the chart shown below, claim 10 of the ’690 Patent is nearly identical in

                            18 all material aspects to claim 1 of the ’526 Patent5 that the HP court found to be invalid.6

                            19                 Ineligible Claim 1, 526 Patent                       Claim 10, 690 Patent
                            20          A wireless device comprising: at least one           A server comprising: a plurality of storage
                                        cache storage, one wireless interface, and           devices;
                            21          program code configured to cause the wireless
                            22
                                    4
                            23   SynKloud initially asserted claims 9-15 from ’254 Patent against Adobe and only chose to
                               withdraw all claims from that patent without prejudice after receiving Judge Andrews' ruling
                            24 invalidating claims 1-8 of the ’254 patent and in anticipation of this Patent Showdown. See Dkt.
                               89. However, SynKloud has yet to amend its complaint to drop the ’254 Patent from the case.
                            25 5
                                 The similarity between the claims in the entire family is further evidenced by Judge Andrews’
                            26 combining of his analysis on the ‘526 and ‘254 patents, where he noted that “[b]ecause the
                               asserted claims of the ’526 and ’254 patents are ‘substantially similar and linked to the same
                            27 abstract idea,’ I will discuss them together.” SynKloud v. HP, 490 F. Supp. 3d at 813.
                                    6
                            28          The color coding shows the similar claim language found in each claim.
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S MOTION FOR SUMMARY                      19                                        38027\14015040
         (415) 954-4400
                                    JUDGMENT - Case No. 3:20-cv-07760 WHA
                                     Case 3:20-cv-07760-WHA Document 117 Filed 05/13/21 Page 25 of 29




                               1     device to:
                               2    establish a wireless link for the wireless device        wherein at least a first one of the storage
                               3    access to a storage space of a predefined                devices is configured with a storage space of a
                                    capacity assigned exclusively to a user of the           predefined capacity allocated to a wireless
                               4    wireless device by a storage server, and                 device and allow the wireless device via a
                                    couple with the storage server across the                wireless link access to the storage space,
                               5    wireless link to carry out a requested operation
                                    for remote access to the assigned storage space
                               6    in response to the user from the wireless
                               7    device performed the operation,

                               8     wherein the operation for the remote access to          said access to the storage space including to
                                     the assigned storage space comprises storing a          store a data object therein retrieve a data object
                               9     data object therein or retrieving a data object         therefrom,
                                     therefrom, the storing of a data object                 wherein the storage space is remotely located
                            10
                                     including to download a file from a remote              with respect to the wireless device, and
                            11       server across a network into the assigned               wherein the server is configured to couple with
                                     storage space through utilizing download                the wireless device for allowing a user on the
                            12       information for the file stored in said cache           wireless device to download a file from a
                                     storage in response to the user from the                remote web server directly into the allocated
                            13       wireless device performed the operation for             storage space.
                                     downloading the file from the remote server
                            14
                                     into the assigned storage space.
                            15

                            16             While claim 1 of the ’526 Patent is drafted to describe the wireless device and claim 10 of

                            17 the '690 Patent is drafted to describe the server, the claimed invention in both claims are nearly

                            18 identical. As a result, claim 10 of the ’690 Patent suffers from the same fatal abstract concept

                            19 defects that Judge Andrews found in the ’526 and ’254 Patents. In the SynKloud v. HP case, the
                            20 Court found that the ’526 and ’254 Patents “essentially describe a wireless device that couples or

                            21 communicates with a remote storage server and stores or retrieves data from that server. Both

                            22 claims describe storing data in or retrieving data from a remote location. Thus, the claimed

                            23 invention describes the well-known and longstanding practice of requesting an institution to obtain

                            24 data from remote locations and to store that data in storage space….” Id. at 817. When one

                            25 examines the claim language of Claim 10, it is readily apparent that Claim 10 covers the same

                            26 abstract concept as the invalidated claims of the related ’526 and ’254 Patents.

                            27                     2.     Claim 10 Does Not Recite Any Inventive Concept

                            28             Claim 10 also fails Step Two of Alice test because it recites only generic computer and
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S MOTION FOR SUMMARY                      20                                          38027\14015040
         (415) 954-4400
                                    JUDGMENT - Case No. 3:20-cv-07760 WHA
                                     Case 3:20-cv-07760-WHA Document 117 Filed 05/13/21 Page 26 of 29




                               1 networking components, such as servers, wireless devices, wireless links, and remote web servers,

                               2 and no arrangement of those elements that would constitute a technological improvement.

                               3 “[G]eneric computer components” are “insufficient to add an inventive concept to an otherwise

                               4 abstract idea.” In re TLI Commc'ns, 823 F.3d at 614. “It is well-settled that mere recitation of

                               5 concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract

                               6 idea” where those components merely perform their “well-understood, routine, conventional”

                               7 functions.” Id. at 613. “For the role of a computer in a computer-implemented invention to be

                               8 deemed meaningful in the context of this analysis, it must involve more than performance of

                               9 ‘well-understood, routine, [and] conventional activities previously known to the industry.’”
                            10 Content Extraction, 776 F.3d at 1347-48 (quoting Alice, 134 S.Ct. at 2359).

                            11             Claim 10 and the '690 Patent provide no specificity beyond reciting and disclosing generic

                            12 components to implement the alleged invention of providing external storage to wireless devices.

                            13 The ’690 Patent does not describe anything beyond conventional and routine roles for its claimed

                            14 servers, wireless devices, and remote web servers. The Federal Circuit has previously determined

                            15 that a server that “administers digital images using a known arbitrary data bank system” failed to

                            16 add an inventive concept because “the server simply receives data, extracts classification

                            17 information …. from the received data, and stores the digital images … taking into consideration

                            18 the classification information.” In re TLI Commc'ns, 823 F.3d at 614 (ellipses in original). The

                            19 server in claim 10 is even more generic and less specific than the one in In re TLI because the
                            20 claimed server simply allocates storage and allows a wireless device access to store and retrieve

                            21 content. These are the most basic and generic functions of a storage server. See id.; Alice, 573 U.S.

                            22 at 225; see also Weissman Decl., ¶96. The other ancillary components of claim 10—the remote

                            23 web server that is the source of the file that is downloaded, and the wireless device that can access

                            24 the storage space on the server through the Internet and initiate the download of the file from the

                            25 remote web server directly into the storage space—perform equally generic and routine functions.

                            26 Id.

                            27             The patent specification fares no better, describing a “wireless device” as a generic “cell

                            28 phone or PDA” and referring to “internal storage of a system” as generic “hard disk drives,
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S MOTION FOR SUMMARY                  21                                       38027\14015040
         (415) 954-4400
                                    JUDGMENT - Case No. 3:20-cv-07760 WHA
                                     Case 3:20-cv-07760-WHA Document 117 Filed 05/13/21 Page 27 of 29




                               1 memory sticks, [and] memory.” Dkt. 1, Ex. 2C, at 1:27-30; 2:27-28. The inventor agreed during

                               2 his deposition that he was referring to existing wireless devices on the market in his patents. Mar

                               3 Decl., Ex. A at 82:1-7. The patent specification states that the external storage that serves as the

                               4 storage space for the claimed invention “could be magnetic hard disk drives, solid state disk,

                               5 optical storage drives, memory card, etc. and could be in any form such as Raid, which usually

                               6 consists of a group of hard disk drives.” Id. at 1:38-41. The specification further explains that

                               7 “the storage connection media could be any kind of cables, such as SCSI cable, IP cable, Fiber

                               8 cable etc. or could be wireless communication media.” Id. at 3:41-43. The “wireless

                               9 communication media” is simply described as the Internet, Intranet, or a generic local area
                            10 network (LAN). Id. at 3:3-4. By failing to describe any alleged improvement over any of these

                            11 conventional computer storage and networking components, claim 10 is not directed at any

                            12 specific improvement in computer capabilities.

                            13             The specification’s description of the components, such as the wireless devices and

                            14 storage, in claim 10 are even more generic and conventional that what the Federal Circuit found to

                            15 be insufficient under Step 2 in Intellectual Ventures v. Erie. In that case, the patent holder argued

                            16 that “[a]ll of the claims are limited to a specific use of multiple pointers to retrieve the user-

                            17 specific data via a mobile interface in a network with a server and local de[v]ice," and thus, the

                            18 claim contained an inventive concept. 850 F.3d at 1331. The Federal Circuit rejected that

                            19 argument because "receiving transmitted data over a network and displaying it to a user merely
                            20 implicates purely conventional activities that are the “most basic functions of a computer” and

                            21 “pointers are conventional, as is the manner in which the claims employ them in conjunction with

                            22 the mobile interface.” Id. Claim 10 and the ’690 Patent contain even less detail than the

                            23 Intellectual Ventures patent about the role and function of the claimed components, and thus,

                            24 claim 10 does not contain any inventive concept that would salvage its abstract concept from

                            25 patent-ineligibility.

                            26             The lack of inventive concept in Claim 10 is further supported by Judge Andrews’ findings

                            27 in the SynKloud v. HP case. Judge Andrews determined that the ’254 and ’526 Patents, which

                            28 have an identical specification to the ’690 Patent, only recited “generic and conventional computer
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S MOTION FOR SUMMARY                 22                                        38027\14015040
         (415) 954-4400
                                    JUDGMENT - Case No. 3:20-cv-07760 WHA
                                     Case 3:20-cv-07760-WHA Document 117 Filed 05/13/21 Page 28 of 29




                               1 components and functions,” citing to the same wireless devices, internal storage, external storage,

                               2 and wireless communication link disclosures described here. SynKloud v. HP, 490 F. Supp. 3d at

                               3 814-15; see also Automated Tracking Sols., LLC v. Coca-Cola Co., 723 F. App’x 989, 995 (Fed.

                               4 Cir. 2018) (affirming ruling that asserted patent was invalid under Section 101 because

                               5 specification confirmed that the claimed components were conventional). The same conclusion

                               6 holds true here as well.

                               7           At a functional level, claim 10 also only recites generic functions. Storing, retrieving, and

                               8 transferring data are some of the most basic functional elements of any conventional computer and

                               9 fails to add any inventive concepts. In fact, the Federal Circuit found that servers “storing,
                            10 receiving, and extracting data” were “generic computer functions,” when analyzing a patent that

                            11 claimed priority back to 1997—6 years before the priority date for SynKloud's ’690 Patent. In re

                            12 TLI, 823 F.3d at 612; see also Mortg. Grader, Inc. v. First Choice Loan Servs., 811 F.3d 1314,

                            13 1324-25 (Fed. Cir. 2016) (finding that storing and retrieving data are not inventive concepts);

                            14 Weissman Decl. ¶98. The inventor agreed that the claimed server just performs retrieving and

                            15 storing functions: “That’s what’s a server designed for, right, for, for people to storing, for people,

                            16 also for people retrieving.” Mar Decl., Ex. A at 142:25-144:12. Using the Internet to

                            17 communicate between a wireless device and a server is equally routine and generic. “That a

                            18 computer receives and sends information over a network—with no further specification—is not

                            19 even arguably inventive.” buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014);
                            20 Intellectual Ventures I LLC v. Capital One Fin. Corp., 792 F.3d 1363, 1368 (Fed. Cir. 2015)

                            21 (“communication medium” is a “generic computer element[ ]”).

                            22             Nor can SynKloud plausibly assert that the components recited in Claim 10 are used in a

                            23 different way to achieve a desired result or that there are any improvements in the combination of

                            24 these elements. Claim 10 and the specifications of the '690 Patent are devoid of any discussion

                            25 about how the servers, remote web servers, wireless devices, or wireless links are used in any non-

                            26 conventional manner. Weissman Decl. ¶96. Judge Andrews in the HP case reached the same

                            27 conclusion by analyzing the identical specification and near-identical claim language in the related

                            28 ’254 and ’526 Patents. SynKloud v. HP, 490 F. Supp. 3d at 818.
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S MOTION FOR SUMMARY                  23                                       38027\14015040
         (415) 954-4400
                                    JUDGMENT - Case No. 3:20-cv-07760 WHA
                                     Case 3:20-cv-07760-WHA Document 117 Filed 05/13/21 Page 29 of 29




                               1           Because claim 10 fails to add any inventive concept, this claim also fails Step 2 of the

                               2 Alice test. As a result, claim 10 is invalid under Section 101 for claiming the abstract concept of

                               3 storing and retrieving data from a remote location, including transferring data from one remote

                               4 location to another.

                               5 V.        CONCLUSION

                               6           For the foregoing reasons, Adobe requests that the Court enter summary judgment that (i)

                               7 Adobe does not infringe claim 10 of the’690 Patent; (ii) in the alternative, claim 10 of the ’690

                               8 Patent is invalid under 35 U.S.C. § 102 in view of Chaganti; and (iii) claim 10 of the ’690 Patent is

                               9 unpatentable under 35 U.S.C. § 101.
                            10 Dated: May 13, 2021                            Respectfully submitted,

                            11
                                                                              FARELLA BRAUN + MARTEL LLP
                            12

                            13
                                                                              By:         /s/ Eugene Y. Mar
                            14                                                      Eugene Y. Mar (State Bar No. 227071)
                            15                                                      emar@fbm.com
                                                                                    Winston Liaw (State Bar No. 273899)
                            16                                                      wliaw@fbm.com
                                                                                    Sushila Chanana (State Bar No. 254100)
                            17                                                      schanana@fbm.com
                                                                                    Elizabeth M. Toledo (State Bar No. 312652)
                            18                                                      ltoledo@fbm.com
                                                                                    Ashleigh Nickerson (State Bar No. 331056)
                            19                                                      anickerson@fbm.com
                                                                                    Farella Braun + Martel LLP
                            20                                                      235 Montgomery Street, 17th Floor
                                                                                    San Francisco, California 94104
                            21                                                      Telephone: (415) 954-4400
                                                                                    Facsimile: (415) 954-4480
                            22
                                                                                    Attorneys for Defendant Adobe Inc.
                            23

                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S MOTION FOR SUMMARY                  24                                       38027\14015040
         (415) 954-4400
                                    JUDGMENT - Case No. 3:20-cv-07760 WHA
